DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 25 are allowable. The restriction requirement between identified species, as set forth in the Office action mailed on 1/13/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 18-22 , directed to unelected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 18-22 are no longer considered withdrawn.

Allowable Subject Matter
Claims 2, 5-6, 18-22, and 25-27 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art teaches a manufacturing method for a solar cell, the method comprising: forming a semiconductor layer of a second conductivity type on a crystalline semiconductor substrate of a first conductivity type; and forming a thin film by a CVD method such that the thin film extends from a light receiving surface side of the semiconductor substrate to a side surface of the semiconductor substrate, by placing the semiconductor substrate on a mount provided in a film forming chamber with the semiconductor substrate brought into contact with the mount, by evacuating and decompressing the film forming chamber, and by supplying a source gas into the film forming chamber, wherein the mount has a through hole that has an opening in a first contact surface of the mount contacting a second contact surface of the semiconductor substrate, passes through the mount, and opens into the film forming chamber at another end, the CVD method causes a warping force on the semiconductor substrate directed away from the first contact surface of the mount at a center of the second contact surface of the semiconductor, and the forming of the thin film includes forming the thin film on surfaces of the semiconductor substrate excluding the second contact surface by bringing the semiconductor substrate into contact with the first contact surface by the evacuating and decompressing of the film forming chamber exerting a force countering the warping force on the semiconductor substrate (see previous Office Action).
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein the through hole is the only through hole of the mount in the first contact surface of the mount, and the opening is the only opening of the through hole in the first contact surface of the mount.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812